DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by an e-mail and attachment by the attorney Kevin Dudney on June 14th, 2021.
The application has been amended as follows:

IN THE CLAIMS
The claims have been amended as follows:
Claim 1 (Currently Amended): An apparatus, comprising:


a processor configured to cause a user equipment 
generate a first amount of uplink (UL) control information (UCI) data including hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback and other UCI data including a plurality of reports comprising at least one of a channel state information (CSI) report, a beam state information (BSI) report, or a beam refinement information (BRI) report in response to at least one trigger;
format the UCI by adjusting an amount of UCI data to be sent to conform to a payload size of physical uplink control channel (PUCCH) resources, wherein the PUCCH resources are selected, based on the first amount of UCI data, from a plurality of first respective associated with a first respective time and frequency is different from a second respective number of OFDM symbols of second associated with a second respective time and frequency, wherein adjusting the amount of UCI data to be sent comprises dropping a first report but not a second report in the UCI based on respective priorities when a total UCI payload size exceeds a maximum allowable payload size supported by a PUCCH format associated with the PUCCH resources; and
transmit the formatted UCI in the PUCCH resources.

Claim 2 (Cancelled)

Claim 3 (Previously Presented): The apparatus of claim 1, wherein: the respective priorities are determined according to a transmission priority received from a base station via one of a master information block (MIB), system information block (SIB), media access controller control element (MAC CE), or radio resource configuration (RRC) signaling.

Claim 4 (Currently Amended): The apparatus of claim 1, wherein: the processor is further configured to cause the 

Claim 5 (Previously Presented):The apparatus of claim 1, wherein: 	the processor is further configured to:
decode downlink control information (DCI) including timing information for independent timing of the UCI indicating a first UL resource for sending the HARQ- ACK feedback and a second UL resource, different from the first UL resource, for sending at least one of the CSI, BSI or BRI report; and
to encode the HARQ-ACK feedback for transmission in a PUCCH of the first UL resource and to encode the at least one of the CSI, BSI or BSI report for transmission in a PUCCH of the second UL resource.

Claim 6 (Previously Presented): The apparatus of claim 5, wherein: the timing information further includes a delay value kdelay for triggering at least one of a CSI report, a BSI report, or a BRI report; and
the processor is further configured to cause the UE to encode the HARQ-ACK in the first UL resource of a slot having an index n+kmin and to encode the at least one of the min+kde1ay, where n is an index of a slot in which the report was triggered, kmin is a number of slots corresponding to a minimum HARQ processing delay, and kdelay is a number of slots corresponding to an additional reporting delay or offset value indicated in the DCI.

Claim 7 (Previously Presented): The apparatus of claim 5, wherein: 	the timing information further includes a timing offset field, koffset, indicating a number of slots by which the at least one of the CSI, BSI or BRI report is delayed a relative to a slot indicated by n+kmin+kHARQ_delay, where n is an index of a slot in which the report was triggered, kmin is a minimum HARQ processing delay and kHARQ_delay is a HARQ feedback delay; and
the processor is configured to encode the HARQ feedback in the first UL resource of a slot having an index n+kmin+ kHARQ_delay and to encode the at least one of the CSI, BSI or BRI report in the second UL resource of a slot having an index n+kmin+ kHARQ_delay+koffset.


Claim 8 (Previously Presented): The apparatus of claim 5, wherein the processor is further configured to cause the UE to decode a fixed report timing for the at least one of the CSI, BSI or BRI report in at least one of a master information block (MIB), system information block (SIB), media access controller control element (MAC CE) or radio resource control (RRC) signaling.

Claim 9 (Previously Presented): The apparatus of claim l, wherein: the processor is further configured to cause the UE to encode the at least one of the CSI, BSI or BRI report in a first symbol of the PUCCH resources and to encode the HARQ-ACK feedback in a second symbol of the PUCCH resources.

Claim 10 (Original): The apparatus of claim 9, wherein the first and second symbols are a single symbol.

Claim 11 (Currently Amended): The apparatus of claim 10, wherein the processor is further configured to encode the at least one of the CSI, BSI or BRI report in a first 

Claim 12 (Previously Presented): The apparatus of claim 9, wherein the first symbol corresponds to a predefined symbol index of the PUCCH resources.

Claim 13 (Original): The apparatus of claim 9, wherein the first and second symbols are different symbols.

Claim 14 (Currently Amended): The apparatus of claim 1, wherein:	the UCI includes multiple UCI elements; and
the processor is further configured to format the multiple UCI elements for transmission in the PUCCH resources with enhanced coverage mode.

Claim 15 (Currently Amended): The apparatus of claim 1, wherein:	the processor is further configured to:
separately format the UCI for each of the CSI report, the BRI report and the HARQ-ACK feedback; and
separately map each of the CSI report, the BRI report and the HARQ-ACK feedback onto a UL resource.

Claim 16 (Previously Presented): The apparatus of claim l, wherein the PUCCH resources comprise a UL resource of a downlink-uplink (DL-UL) slot.

Claim 17 (Currently Amended): An apparatus, comprising:
a processor configured to cause a base station to:
transmit an indication including a request for uplink control information (UCI) to a user equipment (UE), the UCI including hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback and other UCI data including a plurality of reports comprising at least one of a channel state information (CSI) report, a beam state information (BSI) report, a beam refinement information (BRI) report, and the request indicating a plurality of first respective associated with a first respective time and frequency is different from a second respective of second respective associated with a second respective time and frequency; and
receive, from the UE, at least a portion of the requested UCI on the PUCCH resources.

Claim 18 (Previously Presented): The apparatus of claim 17, wherein the indication specifies a first PUCCH resource for the HARQ-ACK feedback and a second PUCCH resource, different from the first PUCCH resource for the at least one of the CSI report, BSI report or BRI report.

Claim 19 (Previously Presented): The apparatus of claim 18, wherein at least one of the first and second PUCCH resources is a resource of a downlink-uplink (DL-UL) slot.

Claims 20-25 (Cancelled)

Claim 26 (Currently Amended): A user equipment 
a radio; and


a processor operably connected to the radio and configured to cause the UE to:
generate a first amount of uplink (UL) control information (UCI) data including hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback and other UCI data including a plurality of reports comprising at least one of a channel state information (CSI) report, a beam state information (BSI) report, or a beam refinement information (BRI) report in response to at least one trigger;
format the UCI by adjusting an amount of UCI data to be sent to conform to a payload size of physical uplink control channel (PUCCH) resources, wherein the PUCCH resources are selected, based on the first amount of UCI data, from a plurality of first respective associated with a first respective time and frequency is different from a second respective number of OFDM symbols of second associated with a second respective time and frequency, wherein adjusting the amount of UCI data to be sent comprises dropping a first report but not a second report in the UCI based on respective priorities when a total UCI payload size exceeds a maximum allowable payload size supported by a PUCCH format associated with the PUCCH resources; and
transmit the formatted UCI in the PUCCH resources.

Claim 27 (Currently Amended): The UE of claim 26, wherein the processor is further configured to cause the UE to:
decode downlink control information (DCI) having timing information indicating a first 
transmit the HARQ-ACK feedback in the first 



Claim 28 (Currently Amended): The UE of claim 27, wherein:
	the timing information further includes a delay value kdelay for triggering at least one of a CSI report, a BSI report, or a BRI report; and
the processor is further configured to cause the UE to:
	transmit the HARQ-ACK in the first min; and 
	transmit the at least one of the CSI report, BSI report, or BRI report in a min+kdelay, where n is an index of a trigger slot in which the report was triggered, kmin is a number of slots corresponding to a minimum HARQ processing delay, and kdelay is a number of slots corresponding to an additional reporting delay or offset value indicated in the DCI.

Claim 29 (Currently Amended): The UE of claim 27, wherein:
	

the timing information further includes a timing offset field, koffset, indicating a number of slots by which the at least one of the CSI, BSI or BRI report is delayed a relative to a slot indicated by n+ kmin + kHARQ_delay, where n is an index of a trigger slot in which the report was triggered, kmin is a minimum HARQ processing delay and kHARQ_delay is a HARQ feedback delay; and
the processor is further configured to cause the UE to:
	transmit the HARQ feedback in the first min+ kHARQ_delay; and 
	transmit the at least one of the CSI, BSI or BRI report in a second slot having an index n+kmin+ kHARQ_delay +koffset.

Claim 30 (Previously Presented): The UE of claim 26, wherein the trigger comprises downlink control information (DCI), wherein processor is further configured to cause the UE to adjust the amount of UCI data to be sent by selectively dropping elements of the UCI when the UCI has a size greater than the payload size.

Allowable Subject Matter
This communication is in response to the Amendment filed on 05/07/2021.
Claims 1,3-19 and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1,17,26 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “selecting a high priority report and dropping other reports when required to comply to a selected PUCCH resource with specific time and frequency region assigned for the uplink”, in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 05/07/2021 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415 


/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415